ACCEPTED
                                                                           05-14-01415-CV
                                                                 FIFTH COURT OF APPEALS
                                                                          DALLAS, TEXAS
                                                                      2/26/2015 3:27:42 PM
                                                                                LISA MATZ
                                                                                    CLERK

                  NO. 05-14-01415-CV

                                                        FILED IN
                                                 5th COURT OF APPEALS
           IN THE FIFTH COURT OF APPEALS             DALLAS, TEXAS
                    DALLAS, TEXAS                2/26/2015 3:27:42 PM
                                                       LISA MATZ
                                                         Clerk
 SOUTHAMPTON LTD. and SOUTHWEST REINSURANCE, INC.

                      Appellants,

                          vs.

FOUR HORSEMEN AUTO GROUP, INC., CHISHOLM TRAIL AUTO
   GROUP, LLC, CHISHOLM TRAIL AUTO GROUP II, LLC,
         CHISHOLM TRAIL REAL ESTATE, LLC

                      Appellees.


      ON APPEAL FROM THE 101st DISTRICT COURT
      OF DALLAS COUNTY, TEXAS, NO. DC-13-13331

APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
    IN WHICH TO FILE REPLY IN SUPPORT OF APPEAL


                                Werner A. Powers
                                State Bar No. 16218800
                                Natalie DuBose
                                State Bar No. 24077481
                                HAYNES AND BOONE, LLP
                                2323 Victory Avenue, Suite 700
                                Dallas, Texas 75219
                                214-651-5000
                                214-651-5940 (facsimile)

             ATTORNEYS FOR APPELLANTS
To the Honorable Fifth Court of Appeals:

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellants file

this Unopposed Motion for Extension of Time in Which to File a Reply in

Support of their Appeal and hereby request the Court extend the deadline by

which to file a reply in support of their appeal by two (2) weeks, or until March

17, 2015. In support of their Motion, Appellants would show the Court the

following:

      1.     Appellants’ Reply is currently due on Tuesday, March 3, 2015.

      2.     No previous motions for extensions have been made.

      3.     Appellants seek an extension so that it may adequately address

Appellees’ evidentiary and substantive arguments, the response to which

requires detailed research and briefing. Counsel is in the process of preparing

the Reply, but in the interest of completing it correctly and thoroughly,

Appellants seek an additional two seeks in which to respond.

      4.     Appellees have no objection to this extension.

                                IV.    PRAYER

      For these reasons, Appellants respectfully request that the Court extend

the deadline by which Appellants must file their reply in support of their appeal

for two (2) weeks, or until March 17, 2015.




                                         2
Respectfully submitted,

HAYNES AND BOONE, LLP

/s/ Werner A. Powers
Werner A. Powers
State Bar No. 16218800
Natalie DuBose
State Bar No. 24077481
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Telephone: (214) 651-5000
Telecopier: (214) 651-5940
werner.powers@haynesboone.com
natalie.dubose@haynesboone.com

ATTORNEYS FOR APPELLANTS
SOUTHAMPTON, LTD. AND
SOUTHWEST REINSURANCE, INC.




  3
                       CERTIFICATE OF SERVICE

      This certifies that a true and correct copy of the foregoing instrument has
been sent to all counsel of record to the appeal in accordance with the Texas
Rules of Civil Procedure on this 26th day of February, 2015.

James J. Doyle III
The Doyle Law Firm
4054 McKinney Ave., Suite 310
Dallas, Texas 75204
james@doylelawonline.com

       Additionally, a courtesy copy has been provided to the following
attorneys:

Mark A. Shank                                Leonard (Ladd) A. Hirsch
Gruber Hurst Johansen Hail Shank             James D. Sheppard
1445 Ross Avenue, Suite 2500                 Diamond McCarthy, LLP
Dallas, Texas 75202-2711                     1201 Elm Street Suit, 3400
mshank@ghjhlaw.com                           Dallas, Texas 75209
                                             LHirsch@diamondmccarthy.com


                                             /s/ Natalie DuBose
                                             Natalie DuBose
15048542_1




                                         4